Citation Nr: 1445787	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-27 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), other than dyssomnia.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for numbness and tingling of the left hand.

5.  Entitlement to service connection for numbness and tingling of the right hand.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability.

10.  Entitlement to an initial evaluation in excess of 0 percent prior to May 17, 2011, and in excess of 10 percent thereafter, for left knee degenerative joint disease.

11.  Entitlement to an initial evaluation in excess of 0 percent prior to May 17, 2011, and in excess of 10 percent thereafter, for right knee degenerative joint disease.

12.  Entitlement to an initial evaluation in excess of 10 percent for a temporomandibular joint disorder (TMJ).

13.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

14.  Entitlement to a compensable evaluation for a lumbar surgical scar.

15.  Entitlement to a compensable evaluation for headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1987 to January 1992, and December 1993 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Board has recharacterized the issue with respect to the claim of service connection for PTSD.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Records reflect diagnoses of anxiety and depressive disorders, and the Veteran has made clear that it is the symptoms of these which prompted his claim; the issue now reflects that.  The new issue excludes dyssomnia, which is already service-connected.

Also not considered here is the issue of vertigo; in granting service connection for such in a November 2011 rating decision, the RO has fully satisfied the appeal, and no further question remains for consideration by the Board.

No claim for a finding of total disability based on individual unemployability (TDIU) is inferred.  While increased evaluations are at issue, the Veteran is working and does not allege unemployment or underemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a personal hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  That file is maintained in purely electronic form, in Virtual VA and Veterans Benefits Veterans Benefits Management System (VBMS).

The issue of reopening a previously denied claim of service connection for bilateral hearing loss was raised by the Veteran in filing his substantive appeal in August 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over [it/them], and [it is/they are] referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

All issues save those of service connection for hypertension and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no evidence at any point during the appeal of a current hypertension disability.

2.  The currently diagnosed acquired psychiatric disorder was first manifested on active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection of an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to a psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

For hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim was processed as part of the Benefits Delivery at Discharge (BDD) program; he received and acknowledged counseling regarding the elements of his claims for service connection and his and VA;s respective duties with regard to production of evidence in January 2009.

The Veteran's service treatment records and select VA treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Board notes that while there are clearly outstanding VA treatment records, as is discussed in the Remand section below, the Veteran has indicated that such are not relevant to the claim of service connection for hypertension, stating that he has not been diagnosed with or treated for such.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA contract examination was afforded the Veteran in February 2009; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner performed all required testing and addressed the issues and questions before him; the examination is adequate for adjudication.

At the Veteran's July 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Hypertension is a listed disease, with a one year presumptive period, dating from separation from service.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


	Hypertension

There can be no valid claim of service connection in the absence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For VA purposes, a current disability is shown when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

However, review of the service treatment records, available VA examination and treatment records, and the Veteran's competent and credible statements demonstrates that at no time has any diagnosis of hypertension been rendered.  As the Veteran indicated at the July 2014 hearing, while at isolated times he has experienced elevated blood pressures, he has not and does not have any problems with hypertension.  See Transcript, pp. 11-12.

Therefore, service connection for hypertension is not warranted.

	Acquired Psychiatric Disability

The Veteran has claimed service connection for PTSD, based on two reported stressors, including a generalized fear of hostile enemy action while stationed in Southwest Asia during the Persian Gulf War.  The Board notes that a May 2011 VA examiner indicated that this allegation was credible and sufficient to support a diagnosis of PTSD; as it is consistent with the facts and circumstances of his service, a stressor event is verified.  38 C.F.R. § 3.304(f).  

However, examiners have also repeatedly indicated that a diagnosis of PTSD was not warranted in light of the Veteran's reported symptomatology.  They instead diagnosed, in addition to dyssomnia, an anxiety and a depressive disorder.  While no examiner has clearly stated that the currently diagnosed conditions are related to service, the Board notes that the Veteran was in fact treated for anxiety in service, and has competently and credibly reported experiencing psychiatric symptomatology, such as anxiety and discomfort in crowds, since service.

Resolving all doubt in favor of the Veteran, the Board finds that the currently diagnosed anxiety disorder was first manifested during active duty service.  Service connection is therefore warranted.


ORDER

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder, other than dyssomnia, is granted.


REMAND

Review of the electronic record indicates that multiple VA examinations were requested in January 2011.  A November 2011 supplemental statement of the case (SSOC) discusses such, and lists them among the considered evidence.  However, the reports themselves are not among the records presented for review by the Board.

Further, at the July 2014 hearing, the Veteran stated that he has over the years been receiving ongoing treatment for his claimed conditions at VA facilities in the Fayetteville, North Carolina area.  These are not associated with the claims file.

Clearly, these VA records are relevant to the current appeals.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, the missing and/or updated records must be obtained and properly associated with the electronic claims file.
Moreover, the Board notes that at best, the Veteran was most recently examined in mid-2011, more than three years ago.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  The Veteran indicated at the 2014 hearing there has been advancement of many of his conditions since his last examination.  Updated examination is advisable on remand.

Similarly, the Board finds that examination is appropriate with regard to the remaining claims for service connection.  While current disabilities were largely not found at the 2009 examinations of record, the nature of the Veteran's allegations (possible arthritis, skin conditions which wax and wane, growth of neoplasms) raises the reasonable possibility that in the three to five years since examination, clinical findings supporting his competent and credible reports of observed symptoms may have arisen.  Examination is required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA records from the VA medical center in Fayetteville, North Carolina, and all associated clinics, for the period of April 2009 to the present.  The compensation and pension examinations from May 2011 must be specifically requested.

If any records are not available such must be certified in writing and the Veteran appropriately notified.

2.  Schedule the Veteran for a VA Joints examination.  The claims folder, which is housed almost entirely in Virtual VA, must be reviewed in conjunction with the examination.  The examiner must:

a) Identify any current disability of the right ankle.  Appropriate testing, to include x-rays, must be performed in addition to physical examination.  For each identified condition, the examiner must opine as to whether such is at least as likely as not (50 percent probability or greater) caused or aggravated by service.  The Veteran's reports of ongoing symptomatology must be discussed.  See, e.g., BVA hearing transcript, pages 9-11.

b) Identify any current disability of the right wrist.  Appropriate testing, to include x-rays, must be performed in addition to physical examination.  For each identified condition, the examiner must opine as to whether such is at least as likely as not (50 percent probability or greater) caused or aggravated by service.  The Veteran's reports of ongoing symptomatology and the presence of a neoplasm must be discussed.  See, e.g., BVA hearing transcript, pages 2-9.

c) Describe in detail the current status of the Veteran's service-connected left and right knee disabilities.  Range of motion limitations and stability must be discussed.

3.  Schedule the Veteran for a VA Spine examination.  The claims folder, which is housed almost entirely in Virtual VA, must be reviewed in conjunction with the examination.  The examiner must describe in detail all current manifestations of a low back disability, to include discussion of lower extremity radiculopathy or other neurological manifestations of disability.

4.  Schedule the Veteran for VA Peripheral Nerves and Miscellaneous Neurological examinations.  The claims folder, which is housed almost entirely in Virtual VA, must be reviewed in conjunction with the examination.  All appropriate testing, such as EMG or NCV testing should be accomplished.  The examiner must:

a) Identify all current neurological disabilities affecting the left and right hands and right wrist.  The possibility of carpal tunnel syndrome or a neuroma of the wrists must be discussed.  For each identified conditions, the examiner must opine as to whether such is at least as likely as not (50 percent probability or greater) caused or aggravated by service.  The Veteran's reports of ongoing symptomatology must be discussed.  See, e.g., BVA hearing transcript, pages 2-9.

b) The examiner should opine as to whether any neurological complaints of the lower extremities are at least as likely as not (50 percent probability or greater) related to the service-connected low back disability.  The Veteran's reports of ongoing symptomatology must be discussed.  See, e.g., BVA hearing transcript, pages 22-24.

c) The examiner must describe in detail the current manifestations of the Veteran's service-connected headache disability.  Frequency and severity of attacks must be discussed.

5.  Schedule the Veteran for a VA genitourinary examination.  The claims folder, which is housed almost entirely in Virtual VA, must be reviewed in conjunction with the examination.  The examiner must state whether a diagnosis of erectile dysfunction is warranted, and if so, whether such is at least as likely as not (50 percent probability or greater) caused or aggravated by service or a service-connected disability.

6.  Schedule the Veteran for a VA Skin/Scars examination.  The claims folder, which is housed almost entirely in Virtual VA, must be reviewed in conjunction with the examination.  The examiner must:

a) Identify any current (manifested at any time since April 2009) skin rashes, described by the Veteran as involving the arms and neck.  The examiner should clearly state whether such represents a chronic skin condition, and whether such is at least as likely as not (50 percent probability or greater) caused or aggravated by service.

b) Describe the current status of the post-surgical scar on the Veteran's low back.

7.  Schedule the Veteran for a VA Hiatal Hernia examination.  The claims folder, which is housed almost entirely in Virtual VA, must be reviewed in conjunction with the examination.  The examiner must describe in detail the current status of the Veteran's GERD condition.

8.  Schedule the Veteran for a VA Dental/Oral examination.  The claims folder, which is housed almost entirely in Virtual VA, must be reviewed in conjunction with the examination.  The examiner must describe in detail the current manifestations of service-connected TMJ disorder, to include providing measurements of limitations of motion.  The examiner must comment on the extent of limitation on flare-up.

9.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

10.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of separate evaluations for lumbar radiculopathy or knee instability.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


